- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 27, 2017 TOR Minerals International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17321 (Commission File Number) 722 Burleson Street Corpus Christi, Texas (Address of Principal Executive Offices) 74-2081929 (IRS Employer Identification No.) 78402 (Zip Code) (361) 883-5591 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ 1 ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. (a) The 2017 Annual Meeting of Stockholders of TOR Minerals International, Inc. was held on Thursday, April 27, 2017 (the “Annual Meeting”). (b) The Company’s stockholders voted on the following four proposals (described in detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on March 27, 2017) at the Annual Meeting and cast their votes as follows: Proposal No. 1. The seven nominees named below were elected to serve as directors of the board of directors Election of Directors For Withheld Julie Ehmann 2,786,330 39,535 Doug Hartman 2,786,330 39,535 Olaf Karasch 2,750,491 75,374 Thomas Pauken 2,748,031 77,834 Bernard Paulson 2,668,632 157,233 Steven Paulson 2,669,332 156,533 Tan Chin Yong 2,680,488 145,377 Proposal No. 2. : Approval of the fourth amendment to the 2000 incentive plan was voted as follows: For Against Abstain Broker Non-Vote To Amend the TOR Minerals International, Inc. 2000 Incentive Plan 2,426,589 371,779 27,497 458,952 Proposal No. 3. The appointment of BDO USA LLP as the independent registered public accounting firm for the year ending December 31, 2017 was ratified, and the voting results were as follows. For Against Abstain To ratify the appointment of our independent auditors 3,284,006 173 638 Proposal No. 4. : The consideration of an advisory vote on the frequency of votes on executive compensation was voted as follows: For Against Abstain Broker Non-Vote To consider an advisory vote on executive compensation 2,260,162 552,785 1,597 458,952 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOR MINERALS INTERNATIONAL, INC. (Registrant) Date: April 28, 2017 /s/ BARBARA RUSSELL Barbara Russell Chief Financial Officer 3
